Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 3/29/2021, in addition to Applicant’s remarks (see pages 12-13) and further search.  Claims 1, 2, 6-12, 16-22, 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 11, 21, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving, by the terminal device, the merchant information and the promotional information from the server when the authenticity of the encrypted marketing message is verified, wherein the authenticity of the encrypted marketing message is verified by the server based on performing receiving an advanced encryption standard (AES) key corresponding to the broadcast device identifier, and a first physical address corresponding to the broadcast device identifier comprised in the encrypted marketing message, decrypting the 
	Per claim 11, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving, by the terminal device, the merchant information and the promotional information from the server when the authenticity of the encrypted marketing message is verified, wherein the authenticity of the encrypted marketing message is verified by the server based on performing receiving an advanced encryption standard (AES) key corresponding to the broadcast device identifier, and a first physical address corresponding to the broadcast device identifier comprised in the encrypted marketing message, decrypting the encrypted marketing message based on the AES key to obtain a timestamp and a second physical address of the broadcast device broadcasting the encrypted marketing message, and determining that the timestamp is within a predetermined time period and the first physical address and the second physical address are same, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 21, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving, by the terminal device, the merchant information and the promotional information from the 
Claims 2, 6-10, 12, 16-20, 22, 26-30 are allowable based on their dependency on claims 1, 11, 21 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645